DETAILED ACTION
Claims 21-40 are pending in the application. Claims 1-20 have been cancelled. 



Notice of Pre-AIA  or AIA  Status
2.   	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.  	Claims 21-23 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,172,139 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are related to an image capturing device having a first and second image sensor facing in opposite directions, generating first and second metering maps based on luminance weights and generating a spherical panoramic image based on the first image and the second image. The aforementioned claims in the instant application are found to be anticipatory by U.S. patent 11,172,139 B2 because the claim limitations are similar in scope and recite the same/similar language. 

                     Instant Application                                        Patent ‘139
21
1
22
1
23
1
30
1




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  	Claims 21-23, 30, 31, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al (US 2019/0174054 A1) in view of Pekkucuksen et al (US 2020/0357102 A1).

   	As per claim 21, Srivastava discloses an image capture device (fig. 4, image capturing device 400), comprising: 
  	a first image sensor (fig. 4, image capturing device 400, first camera 402); 
  	a second image sensor (fig. 4, image capturing device 400, second camera 404); 
  	a memory configured to store instructions (fig. 4, image capturing device 400, memory 408); and 
  	a processor configured to execute the instructions (fig. 4, image capturing device 400, processor 406) to: 
  	 produce a spherical panoramic image (para 0050).

  	Srivastava fails to teach generate metering maps for panoramic image capture bands of the first image sensor and of the second image sensor and an image using portions of first hemispherical image data and second hemispherical image data corresponding to the panoramic image capture bands, wherein the first hemispherical data and the second hemispherical data are detected using the first image sensor and the second image sensor based on the metering maps. However, Pekkucuksen discloses a method for blending images, comprising a histogram matching operation 314, including a histogram matching map generation modules 402 and 404 which generates multiple maps based on the image data from multiple image sensors corresponding to data such as luminance values (Pekkucuksen, fig. 4, histogram matching operation 314, histogram matching map generation 402 and 404, see associated written description, also see para 0067-0069). 

    	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Srivastava in view of Pekkucuksen, as a whole, by incorporating the histogram matching operation as disclosed by Pekkucuksen into the image capturing apparatus as disclosed by Srivastava, because doing so would provide a more efficient way of blending/combining images, thus enhancing the efficiency of processing multiple images. 

  	As per claim 22, the combined teachings of Srivastava in view of Pekkucuksen, as a whole, further discloses the image capture device of claim 21, wherein, to generate the metering maps, the processor is configured to execute the instructions to: 
  	generate a first metering map representing luminance weights for a panoramic image capture band of the first image sensor (Pekkucuksen, fig. 4, histogram matching map generation 402); 
  	and generate a second metering map representing luminance weights for a panoramic image capture band of the second image sensor (Pekkucuksen, fig. 4, histogram matching map generation 404).

   	As per claim 23, the combined teachings of Srivastava in view of Pekkucuksen, as a whole, further discloses the image capture device of claim 22, wherein, to produce the spherical panoramic image, the processor is configured to execute the instructions to:
  	stitch a portion of the first hemispherical image data corresponding to the panoramic image capture band of the first image sensor and a portion of the second hemispherical image data corresponding to the panoramic capture band of the second image sensor (Pekkucuksen, fig. 4, histogram matching operation 314, map combination 408, see associated written description, also see para 0068 and 0069). 

    	As per claim 30, the combined teachings of Srivastava in view of Pekkucuksen, as a whole, further discloses the image capture device of claim 21, wherein the first sensor is arranged in a first direction and the second sensor is arranged in a second direction opposing the first direction (Srivastava, fig. 4, image capturing device 400, para 0048).

   	As per claim 31, Srivastava discloses a method, comprising: 
   	producing a spherical panoramic image by combining portions of hemispherical image data detected using the at least two image sensors (Srivastava discloses the ability to create a panoramic photo/video based on multiple cameras integrated into image capturing device, see para 0050).

   	Srivastava fails to teach generating metering maps for panoramic image capture bands of at least two image sensors of an image capture device and determining control statistics for the at least two image sensors based on the metering maps. However, Pekkucuksen discloses a method for blending images, comprising a histogram matching operation 314, including a histogram matching map generation modules 402 and 404 which generates multiple maps based on the image data from multiple image sensors corresponding to data such as luminance values (Pekkucuksen, fig. 4, histogram matching operation 314, histogram matching map generation 402 and 404, see associated written description, also see para 0067-0069).

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Srivastava in view of Pekkucuksen, as a whole, by incorporating the histogram matching operation as disclosed by Pekkucuksen into the image capturing apparatus as disclosed by Srivastava, because doing so would provide a more efficient way of blending/combining images, thus enhancing the efficiency of processing multiple images.

    	As per claim 37, the combined teachings of Srivastava in view of Pekkucuksen, as a whole, further discloses the method of claim 31, wherein the at least two image sensors include a first image sensor arranged in a first direction and a second image sensor arranged in a second direction, wherein the hemispherical image data includes first hemispherical image data detected using the first image sensor and second hemispherical image data detected using the second image sensor, and wherein producing the spherical panoramic image comprises: 
  	stitching the first hemispherical image data and the second hemispherical image data (Srivastava, fig. 4 image capturing device 400, first camera 402, second camera 404, para 0048 and 0050). 

    	As per claim 38, the combined teachings of Srivastava in view of Pekkucuksen, as a whole, further discloses an image processor, comprising: 
  	one or more processing units configured to generate a first metering map for a panoramic image capture band of a first image sensor and a second metering map for a panoramic image capture band of a second image sensor; and 
   	produce a spherical panoramic image by stitching first hemispherical image data and second hemispherical image data detected, based on the first metering map and the second metering map, using the first image sensor and the second image sensor (claim limitations have been discussed and rejected, see claims 21, 22, and 23). 



Allowable Subject Matter
5.  	Claims 24-29, 32-36, 39 and 40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697         


/LIN YE/Supervisory Patent Examiner, Art Unit 2697